The Chancellor.
It is not necessary to inquire, in this case, whether the appellant took any active part in, or was privy to, the attempt on the part of the Reeds to defraud the respondent *203of the lien of his judgment on the mortgaged premises. For it would be entirely inconsistent with the justice of this court to permit such a sale to stand, even, if it was reduced to a positive certainty, that the appellant had been allowed to purchase the mortgaged premises, for one tenth of their real value, by the mistake of the master, in suspending the sale, and then putting up the premises de novo, after the $2000 bid was withdrawn ; and without any management on his part, or with his privity. Under the circumstances which occurred at the sale, the master should either have adjourned the sale to a future day, or should have put up the premises at the bid of Walbridge of $1800; or at least he should have suspended the sale a few minutes longer, and sent him word that the premises stood for sale upon his bid, in consequence of the withdrawal of the bid of W. Newcomb.
Again; the affidavits before the vice chancellor irresistibly lead to the conclusion, that there was an unconscientious attempt, on the part of some person, to have the mortgage foreclosed, and the premises sold, in such a manner as to deprive the respondent of the benefit of his judgment lien upon the mortgaged premises, and upon the surplus value of the premises beyond the amount of the mortgage debt. Who it was that requested the master to postpone the sale foi' a time, when from the competition which had taken place there was danger that the property might be sold for something like its real value, or whose interference it was that induced W. Newcomb to resile from the bid of $2000 which he had made for the mortgaged premises, does not appear. But it is impossible to wink so hard as not to see that, by the improper interference and management of some one, the property upon which the respondent’s judgment was a lien, was suffered to pass into the bands of the appellant, for a sum which was wholly disproportioned to its real value; and for no other apparent object than to deprive the holder of the judgment of his legal and equitable right to priority of payment out of the surplus proceeds of the mortgaged premises. And I cannot believe the appellant did not at least suspect that some improper means had been resorted to for the purpose of preventing competition at this sale, and to enable him to buy in the premises below their real cash *204value. If so, be was bound to know that a court, which proceeds upon equitable principles, would not permit the sale to stand, in case the judgment creditor, who had been thus defrauded of his lien, should think proper to apply to open the sale.
The delay in making' the application is sufficiently accounted for. And as the purchaser had done nothing to alter the rights of the respondent subsequent to the giving of the deed, by the master, but had suffered the owners of the equity of redemption to remain in the undisturbed possession of the mortgaged premises down to the time of the application to the vice chancellor, all he had a right to claim was a return of his purchase money and interest; which the order appealed from directs the respondent to pay. If the purchaser had submitted to a re-sale, upon the hearing of the petition, the question whether he should have his costs might have been a proper subject of consideration. But when he employed counsel and instructed them to insist upon ’his right to retain the unconscientious advantage he had obtained, through the frauds-of some one, he could not expect to have costs allowed to him for an unsuccessful resistance to this equitable claim of Baker to relief.
The order appealed from is not erroneous, and it must be affirmed with costs.